NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3385-16T2


EDEN WOOD REALTY, LLC,

         Plaintiff-Respondent,

v.

LUXURY HOME 1, INC.,

         Defendant-Appellant,

and

YISOCHER REIFER, a/k/a
BARRY REIFER,

     Defendant.
___________________________

                   Argued October 18, 2018 – Decided June 13, 2019

                   Before Judges Simonelli, O'Connor and DeAlmeida.

                   On appeal from Superior Court of New Jersey, Law
                   Division, Hudson County, Docket No. L-4099-15.

                   Roberta L. Tarkan argued the cause for appellant.
            Bruce H. Snyder argued the cause for respondent
            (Lasser Hochman, LLC, attorneys; Bruce H. Snyder,
            and Melissa Nicole, on the brief).

PER CURIAM

      In this commercial tenancy action, defendant Luxury Home 1, Inc.,

appeals from a January 23, 2017 judgment entered against it for $32,909.79. For

simplicity, for the balance of the opinion, the term "defendant" refers only to

Luxury Home 1, Inc., unless otherwise noted. Defendant also appeals from the

March 17, 2017 order, which denied its motion for reconsideration of the

judgment. We affirm in part and reverse in part.

                                       I

      Plaintiff leased commercial space in a warehouse to Atlantic USA

Holdings, Inc. (Atlantic), which in turn subleased the premises to defendant.

Atlantic defaulted on its lease payments to plaintiff and, on March 12, 2015,

plaintiff successfully obtained a judgment of possession against Atlantic.

During the eviction proceeding, plaintiff discovered Atlantic had subleased the

premises to defendant. Plaintiff and defendant subsequently agreed defendant

could lease the premises for March and April 2015 for $8275 per month.

      Thereafter, the parties entered into a second agreement, in which

defendant agreed to continue leasing the premises after April 2015. Defendant


                                                                       A-3385-16T2
                                      2
moved out in early July 2015 and did not tender a monthly lease payment to

plaintiff for July and August 2015. Believing defendant breached the terms of

the second agreement, plaintiff filed a verified complaint against defendant

seeking, among other things, damages. Defendant filed an answer and discovery

ensued.

      The parties were unable to resolve the matter and, following trial, the court

issued an oral decision, in which it evaluated the testimony and credibility of

the witnesses, the documentary evidence, and the applicable law. Based upon

its analyses, the court concluded the essential terms of the second agreement

were that the lease commenced on May 1, 2015, the monthly lease payment

defendant was obligated to pay to plaintiff was $15,200 per month, 1 the tenancy

was month-to-month, and if a party wanted to terminate the lease, such party

had to provide the other with sixty days' written notice.

      In addition, because intertwined with the controversy over when the

second agreement commenced, the court determined that the first agreement

between the parties, specifically, the one in which defendant agreed to pay




1
  This amount included not only the monthly rent of $8275, but also utilities
and defendant's share of common area maintenance charges.
                                                                          A-3385-16T2
                                        3
plaintiff $8275 per month for rent, pertained solely to the months of March and

April 2015.

      The court found defendant did not tender a monthly lease payment to

plaintiff in either July or August 2015. It is not disputed that, on July 13, 2015,

defendant sent an email to plaintiff stating defendant had left the premises at the

beginning of July. Because the lease agreement required a party to provide sixty

days' notice if it wished to terminate the tenancy and defendant did not provide

plaintiff with its notice to terminate until July 13, 2015, in accordance with the

terms of the parties' second agreement, the court ordered defendant to pay to

plaintiff $30,400 in the aggregate for the lease payments defendant failed to

make for the months of July and August 2015. In addition, the court ordered

defendant to compensate plaintiff in the amount of $2,509.79 for costs plaintiff

incurred to remove defendant's property from and clean the leased premises.

      On January 23, 2017, a judgment for $32,909.79 was entered against

defendant. Defendant's motion for reconsideration of the judgment was denied

by order dated March 17, 2017. 2




2
  The order also clarified the judgment was entered against only defendant and
not co-defendant Reifer.


                                                                          A-3385-16T2
                                        4
                                       II

      On appeal, defendant asserts the following arguments for our

consideration:

            POINT ONE: THE COMMENCEMENT DATE OF
            [DEFENDANT'S] TENANCY WITH [PLAINTIFF]
            WAS AT THE EARLIEST MARCH 12, 2015, NOT
            MARCH 1, 2015, THUS DAMAGES AWARDED
            BASED ON A MARCH 1, 2015 COMMENCEMENT
            DATE ARE ERROR.

                  A. Since [plaintiff] took back possession of the
                  premises on July 14, 2015, [plaintiff] had no legal
                  right to any rent past July 14, 2015.

            POINT TWO: THERE WAS NO MEETING OF THE
            MINDS, THUS THERE WAS NO AGREEMENT
            THAT THE TENANT WOULD PROVIDE 60 DAYS'
            NOTICE TO TERMINATE THE TENANCY.

            POINT THREE: BARRY REIFER EXPRESSED
            RELUCTANCE; THUS THERE WAS NO SILENT
            ASSENT TO SUPPORT AN AGREEMENT.

            POINT FOUR: [PLAINTIFF] DID NOT COMPLY
            WITH THE REQUIREMENTS OF THE PROPERTY
            ABANDONMENT ACT, N.J.S.A. 2A:18-72 [TO -84];
            THEREFORE, [PLAINTIFF] IS NOT ENTITLED TO
            ANY AWARD UNDER SAID STATUTE.

      First, we note that although in its notice of appeal and case information

statement defendant states it is appealing from the March 17, 2017 order denying

its motion for reconsideration of the judgment, defendant did not brief how the


                                                                        A-3385-16T2
                                       5
court erred in denying the motion. Accordingly, we conclude defendant has

waived its appeal of that order, see Sklodowsky v. Lushis, 417 N.J. Super. 648,

657 (App. Div. 2011), and turn to defendant's remaining contentions.

      Our review of a trial court's verdict in a non-jury case is limited. Rova

Farms Resort, Inc. v. Inv'rs Ins. Co. of Am., 65 N.J. 474, 483-84 (1974). The

standard is not whether the verdict was against the weight of the evidence, but

"whether there is sufficient credible evidence in the record to support the judge's

determination." State in Interest of R.V., 280 N.J. Super. 118, 120-21 (App.

Div. 1995). We are also obliged to "give deference to those findings of the trial

judge which are substantially influenced by [the] opportunity to hear and see the

witnesses and to have the 'feel' of the case, which a reviewing court cannot

enjoy." State v. Locurto, 157 N.J. 463, 471 (1999) (quoting State v. Johnson,

42 N.J. 146, 161 (1964)). Thus, we give due regard to the trial court's credibility

determinations. Cesare v. Cesare, 154 N.J. 394, 412 (1998).

      Here, the trial court had the opportunity to hear the testimony of the

witnesses, assess their demeanor, and judge their credibility. The court found

plaintiff's witnesses more credible than defendant's. The court also considered

the documentary evidence. The court made factual findings about both the first

and second agreements. After a thorough review of the record, we find there is


                                                                          A-3385-16T2
                                        6
sufficient credible evidence in the record to support the trial court's findings

concerning the disputed terms of those agreements. Accordingly, we find no

merit in the contentions defendant raises in Points One, Two, and Three.

      However, we are unable to find support in the record to uphold the trial

court's determination defendant is obligated to pay to plaintiff $2,509.79 for the

alleged costs plaintiff incurred to remove defendant's personal property from

and to clean the leased premises.

      The Abandoned Tenant Property Act, N.J.S.A. 2A:18-72 to -84 (Act),

governs disposal of property left by a tenant on a landlord's property. A landlord

must comply with the enumerated requirements in the Act before disposing of a

tenant's property. One of those requirements is that the landlord adhere to

N.J.S.A. 2A:18-72, which provides, in pertinent part:

                   A landlord of commercial . . . property, in the
            manner provided by [the Act], may dispose of any
            tangible goods, chattels, . . . or other personal property
            left upon a premises by a tenant after giving notice as
            required by [N.J.S.A. 2A:18-73], only if the landlord
            reasonably believes under all the circumstances that the
            tenant has left the property upon the premises with no
            intention of asserting any further claim to the premises
            or the property and:

                  a. A warrant for removal has been executed and
                  possession of the premises has been restored to
                  the landlord; or


                                                                         A-3385-16T2
                                        7
                   b. The tenant has given written notice that he or
                   she is voluntarily relinquishing possession of the
                   premises.

            [(Emphasis added).]

      N.J.S.A. 2A:18-73 states in relevant part:

                  To dispose of a tenant's property under this act, a
            landlord shall first give written notice to the tenant,
            which shall be sent by certified mail, return receipt
            requested or by receipted first class mail addressed to
            the tenant, at the tenant's last known address (which
            may be the address of the premises) and at any alternate
            address or addresses known to the landlord, in an
            envelope endorsed "Please Forward."

                  "Receipted first class mail" for purposes of this
            section means first class mail for which a certificate of
            mailing has been obtained by the sender but does not
            include certified or registered mail.

      Here, plaintiff failed to provide notice to defendant in accordance with

N.J.S.A. 2A:18-73.      Therefore, plaintiff was not at liberty to dispose of

defendant's property. In addition, N.J.S.A. 2A:18-82 provides that if a landlord

seizes and retains a tenant's personal property without complying with the Act,

the tenant shall be relieved of any liability to reimburse the landlord for the cost

of removing its property. Plaintiff did not comply with this Act and defendant

is not obligated to reimburse plaintiff for the cost of removing its property from

the leased premises.


                                                                           A-3385-16T2
                                         8
      Finally, there is insufficient evidence the debris plaintiff cleaned from the

premises was left by defendant after it moved out. In fact, the court stated, "the

implication was quite frankly that all of the boxes and debris were the

defendant's but the court also is aware that two other subtenants were leasing

and had moved out and so it's unclear whether all of the debris is attributed to

the defendant." (Emphasis added).

      Accordingly, because under these factual circumstances the Act precludes

plaintiff from recovering the cost of removing defendant's property and there is

insufficient evidence to support the cost of cleaning the premises, we reverse

that portion of the judgment that awards plaintiff $2,509.79.

      Affirmed in part and reversed in part. We do not retain jurisdiction.




                                                                          A-3385-16T2
                                        9